Citation Nr: 0905367	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of Agent 
Orange exposure. 

2.  Entitlement to service connection for peripheral 
neuropathy of the hands and fingers, claimed as due to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 
1971 to October 1973 and in the Army from August 1978 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That decision denied service connection for 
Agent Orange exposure and for peripheral neuropathy as 
secondary to Agent Orange exposure.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) that reversed a decision of the Board which denied 
service connection for a disability claimed as a result of 
exposure to herbicides.  Although that decision was later 
reversed by the United States Court of Appeals for the 
Federal Circuit, see Haas v. Peake, No. 2007-7037 (Fed. Cir. 
Oct. 9, 2008), a stay remained in effect, pursuant to the 
Court's order in Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007).  The specific claims affected by the stay included 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  The stay on Haas cases has been lifted, and the 
Board may proceed with an adjudication on the merits.  See 
Chairman's Memorandum No. 01-09-03 (January 22, 2009), "Stay 
Lifted on Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson."  To 
benefit from the presumptions contained in 38 C.F.R. 
§ 3.307(a)(6)(iii), a sevicemember must at some point have 
served on the land mass or inland waters of the Republic of 
Vietnam.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Houston, 
Texas in August 2008; a transcript is of record.  At the 
hearing, the Veteran's representative stated that entitlement 
to service connection for chloracne was an additional issue 
before the Board.  However, there is no record of a claim of 
service connection for chloracne, and the RO did not consider 
this issue in any of its decisions.  The issue was not 
certified to the Board, so it will not be addressed any 
further.    


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran is currently diagnosed with a disease presumptively 
related to herbicide exposure.  

2.  The Veteran does not have peripheral neuropathy that is 
related to active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of Agent Orange 
exposure that can be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Peripheral neuropathy of the hands and fingers, claimed 
as secondary to Agent Orange exposure, was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in August 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent a similar 
letter in March 2006.    

In the correspondence dated in August 2006 the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a statement of the case in March 2007.  The issuance 
of such notice followed by a readjudication of the claim 
remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006). 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO attempted to obtained the Veteran's 
service treatment records, VA medical center (VAMC) treatment 
records, and private medical records from South Texas Medical 
Clinics.  The Veteran received an Agent Orange examination in 
June 2005, a report of which is contained in the claims file.  
In his VCAA response, dated in March 2006, the Veteran 
affirmed that he had no other evidence to give to VA to 
substantiate his claim.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  Establishing service connection 
for a disability requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(d) (2008). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  The veteran is entitled to 
the presumption of exposure only if he was present at some 
point on the landmass or inland waterways of the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 
F.3d 1168, 1181 (Fed. Cir. 2008).   

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003). 

Analysis-Residuals of Agent Orange Exposure 

The Board acknowledges that the record is unclear as to 
whether the Veteran served on land or within the territorial 
waters of the Republic of Vietnam.  The Veteran testified 
that he unloaded supplies from the USS Wichita while in 
DaNang, however, official documents from the Navy could not 
confirm this.  The Board need not make such a factual finding 
here, however, because the competent medical evidence does 
not show that the Veteran has a disability that is related to 
such alleged exposure.

A June 2005 VA Agent Orange examination report shows no 
diagnosis of any disability related to Agent Orange exposure.  
There is evidence that the Veteran has Parkinson's disease, 
but that is not a disease subject to service connection from 
herbicide exposure.  See Notice, 68 Fed. Reg. 27,630-41 (May 
20, 2003).  

Therefore, the claim for service connection for mere 
herbicide exposure must be denied.  The benefit of the doubt 
doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claims for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Peripheral Neuropathy

The Veteran also requests service connection for peripheral 
neuropathy as secondary to herbicide exposure, claimed as 
numbness ad tingling in the fingers, along with tremors and 
shaking in the hands.  The Veteran's service treatment 
records are silent for symptoms of or diagnosis of peripheral 
neuropathy.  None of the medical evidence submitted shows a 
diagnosis of or treatment for peripheral neuropathy.    

In order for the veteran to be entitled to service connection 
for peripheral neuropathy, the medical evidence must show a 
diagnosis of that disability.  Without evidence of a current 
disability, the Board must find that the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claims for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Service connection for residuals of Agent Orange exposure 
is denied. 

2.  Service connection for peripheral neuropathy of the hands 
and fingers is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


